DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasaki et al. (US 2018/0002576, hereafter “Sasaki”).
Regarding claim 1, Sasaki discloses a fine silver particle composition comprising [0011-0012, Table 2]: fine silver particles, a dispersant containing an alkoxyamine (e.g. 3-methoxypropylamine- [0018,0036]), and a dispersing medium (solvent alcohols- [0047-0050]); wherein a content of the alkoxyamine (3-methoxypropylamine) is 2.0 % by mass relative to a content of the fine silver particles (Table 2- examples, [0111,0113]). The amount of alkoxyamine taught by Sasaki falls within the claimed range of 0.1-7.0%. Sasaki discloses that the dispersing medium (solvent) is an alcohol having a boiling point of 200 °C or more (e.g. dihydroterpineol has boiling point >200 °C- example A1- [0094]). Examiner notes that recited weight loss is a resulting property and does not structurally contribute to the silver particle composition itself. In other words, a In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), MPEP 2112.01 (II).
As to claim 2, Sasaki discloses silver particle composition having claimed constituents and therefore, it provides the recited weight loss property upon heating.  
Regarding claim 13, Sasaki discloses a fine silver particle composition consisting essentially of [ 0011-0012, Table 2]: fine silver particles, a dispersant containing an alkoxyamine (e.g. 3-methoxypropylamine- [0018,0036]), and a dispersing medium (solvent alcohols- [0047-0050]); wherein a content of the alkoxyamine (3-methoxypropylamine) is 2.0 % by mass relative to a content of the fine silver particles (Table 2- examples, [0111,0113]). The amount of alkoxyamine taught by Sasaki falls within claimed range of 0.1-7.0%. Sasaki discloses that the dispersing medium (solvent) is an alcohol having a boiling point of 200 °C or more (e.g. dihydroterpineol has boiling point >200 °C- example A1- [0094]). As noted above, recited weight loss is a resulting property and does not structurally contribute to the silver particle composition itself. In other words, a silver particle composition of prior art being identical to the claimed composition would inherently possess the weight loss characteristic upon heating absent any unexpected results. Therefore, the silver particle composition in Sasaki also exhibits claimed weight loss when heating from room temperature to 200°C. 
Examiner notes that “consisting essentially of” occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003). In the instant case, Applicant’s original specification does not appear to make it clear what exactly is regarded as constituting a material change in the basic and novel characteristics of the invention. If Applicant contends that additional materials in the prior art are excluded by the recitation of "consisting essentially of," Applicant has the burden of showing that the introduction of additional component(s) would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989), see MPEP 2111.03 (III).  In order to clearly exclude additional components in the composition, it is suggested to recite “consisting of” in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP 2013-214733-A, hereafter “Fujita”, translation of record) in view of Sasaki et al. (US 2018/0002576, hereafter “Sasaki”), and further in view of Matsui et al. (WO 2014/030310, “Matsui”). US Patent no. 9,783,708 is taken to be English-equivalent of the above WO ‘10 document and portions cited below refer to the US patent.
Regarding claim 1, Fujita discloses a fine silver particle composition  [0020-0021, 0028] comprising: fine silver particles, a dispersant (solution in which silver fine particles are precipitated- [0028, 0066, 0079]) containing an alkoxyamine (e.g. 3-methoxypropylamine- [0023, 0079]), and a dispersing medium (organic solvent alcohols- [0025, 0028]); wherein the fine silver particles composition exhibits a weight loss when heating from room temperature to 200°C [0079].
 alkoxyamine amount being 0.1-7.0% by mass relative to the silver particles. However, such feature is known in the art. Analogous to Fujita, Sasaki is also directed to conductive paste composition comprising silver particles and an aliphatic primary amine [0012-0013]. Sasaki teaches that the amine is selected from 2-methoxyehtylmine, 3-methoxypropylamine (just like Fujita), 3-ethoxypropylamine and 1, 2-diaminocyclohexane [0018, 0036], wherein the content of the alkoxyamine (3-methoxypropylamine) is 2% by mass relative to the fine silver particles [0111, 0113]. Sasaki teaches that the resulting paste composition provides high conductivity and improved thermal conductivity while satisfying the requirements of low temperature sintering and being useful when bonding parts to obtain a semiconductor device [0011, 0027]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate about 2% alkoxyamine relative to the silver particles in the composition of Fujita because doing so would produce a paste composition providing high conductivity, improved thermal conductivity and being very useful for low temperature sintering (Sasaki). 
Fujita is silent as to the dispersing medium being an alcohol or a hydrocarbon having a boiling point of 2000C or more. However, such dispersing medium is known in the art. Matsui is directed to conductive composition/paste based on gold silver or copper particles (col. 5, lines 7-13; col. 7, lines 60-65), comprising a dispersion medium to disperse the metallic particles, wherein some exemplary mediums include isotridecanol, tetralin, terpineol, etc. (col. 13, line 35 0C. As a result, Matsui teaches that stable dispersibility tends to be obtained and coating formed from the composition expresses an excellent conductive property (col. 14, lines 6-14). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a dispersing medium such as tetralin or terpineol in the composition of Fujita because doing so would provide stable dispersing stability and lead to excellent conductive property as taught by Matsui.
Hence, Fujita as modified by Sasaki & Matsui discloses a fine silver particle composition identical to the claim and intrinsically possesses recited weight loss property upon heating absent any unexpected results. 
As to claim 2, the combination of Fujita, Sasaki & Matsui above discloses silver particle composition having claimed constituents and therefore, it provides the recited weight loss property upon heating.  
As to claims 4-5, 7 and 9, Fujita or Sasaki does not specifically mention a polymer dispersant, which has a content of 0.01 to 10.0 % by mass relative to a content of the fine silver particles. However, Matsui teaches adding a polymer dispersant selected from commercially-available various SOLSPERSE or DISPERBYK polymer compounds (col. 12, line 63 thru col. 13, line 23), wherein the content the polymer dispersant ranges from 0.1% to 15% by weight, preferably from 0.5% to 4% (col. 13, line 24-32). This overlaps with claimed range of 0.01% to 10% polymer dispersant. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. Matsui teaches that having polymer dispersant produces excellent dispersibility of metallic particles and provides a protective colloid as well as high concentration of metallic particles (col. 10, lines 10-21). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a polymer dispersant in the fine silver particle composition of Sasaki or Fujita in order to produce excellent dispersibility of silver particles and provides a protective colloid as well as high concentration of silver particles (Matsui).
Claims 4-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki as applied to claims 1-2 above, and in view of Matsui et al. (WO 2014/030310, “Matsui”, US Patent no. 9,783,708).  
As to claims 4-5, 7 and 9, Sasaki does not specifically mention a polymer dispersant, which has a content of 0.01 to 10.0 % by mass relative to a content of the fine silver particles. However, Matsui teaches adding a polymer dispersant selected from commercially-available various SOLSPERSE or DISPERBYK polymer compounds (col. 12, line 63 thru col. 13, line 23), wherein the content the polymer dispersant ranges from 0.1% to 15% by weight, preferably from 0.5% to 4% (col. 13, line 24-32). This overlaps with claimed range of 0.01% to 10% polymer dispersant. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 

Response to Amendment and Arguments
Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive for following reasons.
Regarding claims 1 and 13, Applicant argues:
In the office action, the examiner takes the position that the presently claimed weight loss is inherent to Sasaki’s teachings. This theory of inherency is flawed for at least two reasons. First, the presently claimed weight loss characteristic defines a structural feature of the claimed composition. The claimed weight loss is a measure of the total content of organic components in the composition. The organic component contents is a structural feature of the particle composition and so, the claimed weight loss defines a structure of the particle composition of the present invention. The passages from the present specification clearly show that controlling the weight loss structurally contributes to the fine silver particle composition. This can affect the sinterability of the composition and alter the structure of the resulting bonding layer (see specification paragraphs 0059-0061 and 0124-0126).

In response, examiner respectfully disagrees and first contends that “a weight loss when heating from room temperature to 200 C” is not a structural feature because it clearly depends on heating step and specific temperature. This weight loss would separate processing step and does not limit the composition. The composition does not have to heated and can be used for other applications, such as mixing with another material or particles. Secondly, with respect to “organic component contents”, examiner notes this feature is not recited in the rejected claim(s). It is unclear what is meant by “organic components” or “a measure of total content of the organic components”?  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, this line of argument is not commensurate with the scope of the claims. Using the composition for sintering and bonding is an intended use and does not limit the composition claims. 
Applicant further argues:
Second, even assuming for the sake of argument that the claimed weight loss is a “resulting property”, which assumption is defined, Sasaki’s paste still would not necessarily have a weight loss within the presently claimed range. This is because contrary to the examiner’s assertion, Sasaki’s paste is not identical to the composition of the present invention. The composition recited in the present claims 1 and 13 contains the specific combination of a dispersant and a dispersing medium.  

    PNG
    media_image1.png
    148
    643
    media_image1.png
    Greyscale

In response, examiner submits that the silver particle composition in Sasaki also contains a dispersant 3-methoxypropylamine of 2.0 % by mass relative to a content of the fine silver particles (Table 2- examples, [0111,0113]), which falls within claimed range of 0.1-7.0%. Sasaki discloses that the dispersing medium (solvent) is an alcohol having a boiling point of 200 °C or more (e.g. dihydroterpineol has boiling point >200 
Applicant also argues:

    PNG
    media_image2.png
    289
    658
    media_image2.png
    Greyscale

In response to Applicant's argument that Sasaki fails to show certain features of present invention, it is noted that the features upon which Applicant relies (i.e., a ratio of the aliphatic primary amine to the solvent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, this line of argument is not commensurate with the scope of the claims.
Applicant argues:

    PNG
    media_image3.png
    184
    672
    media_image3.png
    Greyscale

not alter the fact that a dihydroterpineol solvent is specifically disclosed. Therefore, above argument is not convincing.
Regarding additional 103 rejection, Applicant argues:

    PNG
    media_image4.png
    401
    651
    media_image4.png
    Greyscale

In response, examiner notes that boiling point of 200 °C is acceptable to both Fujita & Matsui and 200 °C is also part of the claimed range (200°C or more). Therefore, selecting a dispersing medium with a boiling point of 200 °C would have been obvious to skilled artisan and meets the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735